Citation Nr: 1417914	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Houston, Texas (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in November 2006 denied service connection for PTSD, finding that an in-service stressor could not be verified and that there was no current diagnosis of PTSD.

2.  The Veteran did not appeal the November 2006 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the November 2006 rating decision is new and material regarding the issue of service connection for PTSD, as it contains evidence not previously considered that has some tendency to establish that the Veteran has a service-related stressor and a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the November 2006 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim to reopen service connection for PTSD has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for PTSD

In the current claim on appeal, the Veteran seeks to reopen service connection for PTSD.  In November 2006, the RO denied service connection for PTSD, and informed the Veteran of the decision in a January 2007 letter.  The RO found that an in-service stressor could not be verified and that there was no current diagnosis of PTSD.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

In August 2007, the Veteran submitted a VA Form 21-4138 as "a claim for service connection for PTSD."  While the August 2007 VA Form 21-4138 was received within one year of the November 2006 rating decision denying service connection for PTSD, the form did not identify the November 2006 rating decision, did not express disagreement with the previous denial of service connection for PTSD, and did not express a desire to appeal the November 2006 rating decision.  In contrast, the Veteran submitted a separate VA Form 21-4138 in June 2007 which requested that VA "please accept [the form] as a notice of disagreement" with the RO's decision to deny service connection for a lower back disorder, which was denied in the same November 2006 rating decision as the Veteran's claim for service connection for PTSD.  For these reasons, the Board finds that the Veteran's August 2007 VA Form 21-4138 constitutes a claim to reopen service connection for PTSD rather than a notice of disagreement with the November 2006 rating decision denying service connection for PTSD.  See 38 C.F.R. § 2.201 (2013) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision").  

In light of the foregoing, new and material evidence in this case must tend to show that the Veteran has current PTSD or the existence of an in-service stressor to which a current PTSD diagnosis can be related.  The evidence at the time of November 2006 denial included service treatment records, service personnel records, VA treatment records, and private psychiatric care records from 2004.  Since the last final disallowance of the claim in November 2006, recent evidentiary submissions have included VA treatment records dating back to March 2007 and the Veteran's December 2013 Board hearing testimony.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  The VA treatment records from March 2007 and the Veteran's December 2013 Board hearing testimony are new, in that this evidence was not of record at the time of the prior final denial.  

This new evidence is material because each relates to an unestablished facts of in-service stressful events sufficient to cause PTSD and current disability that is necessary to reopen service connection for PTSD.  As to evidence of a current PTSD diagnosis, the VA treatment records tend to show that the Veteran currently has PTSD.  See, e.g., October 2012 VA psychiatry note; March 2010 VA psychiatry note.  As to an in-service stressor to which current PTSD can be related, the Veteran's December 2013 Board hearing testimony includes assertions of in-service PTSD stressors, including incidents involving threats to his life while serving as a special investigations technician in service.  See Board hearing transcript at 4-6 (threats during a murder investigation); 7-10 (threats during two narcotics investigations); 10-11 (threats during a sexual assault investigation).  Such lay evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, 3 Vet. App. 513.  

The Board finds that the Veteran's hearing testimony regarding threats to his life in service, when presumed to be credible for the purpose of reopening, tends to show several in-service stressors to which a current PTSD diagnosis could be related.  See 38 C.F.R. § 3.304(f).  Moreover, the Board notes that service personnel records include performance reports which reflect the Veteran's involvement with investigations of murder, narcotics, and sexual assault.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.  The reopened issue is discussed in the REMAND section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


REMAND

The Veteran contends that current PTSD has been manifested by nightmares related to his duties as a special investigations technician during service.  See Board hearing transcript at 12-13.  
After a review of the record, the Board finds that additional development is needed before proceeding to appellate review on the issue of service connection for PTSD.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(c), (d) (2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence shows that the Veteran has current PTSD.  VA treatment records reflect that the Veteran has been diagnosed with, and is currently being treated for, PTSD.  See, e.g., October 2012 VA psychiatry note.

The evidence also shows a history of in-service personal assault.  The Veteran testified at the December 2013 Board hearing that his life was threatened on several investigative assignments between 1979 and 1982, including by a murder suspect found with a bloody knife; by a drug dealer arrested by "SAPD" on Lackland Air Force Base; and by the fathers of two teenage boys tied to an investigation of a sexual assault of a teenage girl.  See id. at 4-11.  The Veteran has also asserted that he feared for his life while serving in Alaska, Armenia, Turkey, and Hong Kong.  See id. at 3-4, 6-7; March 2007 VA psychiatry note.

The Veteran's DD Form 214 reflects a military occupational specialty of special investigations technician for four years and three months.  The DD Form 214 also shows one year of foreign service.  Review of service personnel records include several performance reviews that include commendation for investigations between May 1980 and January 1982 involving a homicide investigation where the suspect was found concealing a weapon and the victim's clothing, a joint narcotics investigation with local police that resulted in confiscation of 10 pounds of marijuana, and the sexual assault investigation with a minor female victim.

On review of this evidence, the Board finds that the Veteran provided a credible history of in-service personal assault, three instances of which are corroborated by performance reviews in the service personnel records.  In addition, the DD Form 214 reflects service abroad that, when considered alongside the Veteran's credible testimony, tends to corroborate service in areas such as Armenia, Turkey, and Hong Kong.  Thus, the evidence demonstrates a verified history of in-service personal assault. 

Although the Veteran has been diagnosed with PTSD by a VA psychiatrist, the evidence does not demonstrate that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that Veteran's verified accounts of in-service personal assault are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to in-service personal assault.

In this case, the Veteran has not received a VA PTSD examination.  VA should afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board finds that a VA PTSD examination is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination.  The examiner should review the record, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and opine as to the relationship between the current symptomatology and the in-service stressor(s).  In the report, the examiner should address the in-service personal assault stressors involving threats to the Veteran's life while serving as a special investigations technician; whether these instances of in-service personal assault are adequate to support a diagnosis of PTSD; and whether the Veteran's PTSD symptoms are related to any identified stressor that is not related to in-service personal assault.  The rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2.)  The AOJ should readjudicate the issue of service connection for PTSD.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


